Citation Nr: 1746996	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO. 12-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 0 percent for compartment syndrome of the left leg, status post surgical correction, prior to July 15, 2015, and in excess of 10 percent from July 15, 2015.

2. Entitlement to an increased disability rating in excess of 0 percent for compartment syndrome of the right leg, status post surgical correction, prior to July 15, 2015, and in excess of 10 percent from July 15, 2015.

3. Entitlement to an extraschedular evaluation for bilateral hearing loss.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law

ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As a result of the evidence regarding the effect the Veteran's service-connected disabilities have had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claims include a claim for TDIU, and this claim has therefore been added as an additional claim entitled to current appellate review. Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a February 2015 decision, the Board denied entitlement to a compensable rating for the Veteran's bilateral hearing loss prior to July 15, 2015, and entitlement to a rating in excess of 10 percent thereafter. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). By way of a May 2016 Memorandum Decision, the Court set aside the Board's decision and remanded the matter for reconsideration, specifically as to the extraschedular component of the increased rating claim.

As such, the issue of entitlement to an extraschedular evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to July 15, 2015, the Veteran's compartment syndrome of the left leg, status post surgical correction, was not productive of symptomatology analogous to complete paralysis or to moderate or severe incomplete paralysis.

2. Since July 15, 2015, the Veteran's compartment syndrome of the left leg, status post surgical correction, has resulted in incomplete, moderate paralysis of the left lower extremity.

3. Prior to July 15, 2015, the Veteran's compartment syndrome of the right leg, status post surgical correction, was not productive of symptomatology analogous to complete paralysis or to moderate or severe incomplete paralysis.

4. Since July 15, 2015, the Veteran's compartment syndrome of the right leg, status post surgical correction, has resulted in incomplete, moderate paralysis of the left lower extremity.

5. The Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disabilities as of June 1, 2011; prior to that date he was employed.


CONCLUSIONS OF LAW

1. Prior to July 15, 2015, the criteria for a compensable disability evaluation for compartment syndrome of the left leg, status post surgical correction, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.124a, Diagnostic Code 8523 (2016).

2. Since July 15, 2015, the criteria for a disability rating in excess of 10 percent for the Veteran's compartment syndrome of the left leg, status post surgical correction, have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 8523 (2016).

3. Prior to July 15, 2015, the criteria for a compensable disability evaluation for compartment syndrome of the right leg, status post surgical correction, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.124a, Diagnostic Code 8523 (2016).

4. Since July 15, 2015, the criteria for a disability rating in excess of 10 percent for the Veteran's compartment syndrome of the right leg, status post surgical correction, have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 8523 (2016).

5. The criteria for entitlement to a TDIU were met as of May 1, 2011. 38 C.F.R. §§ 3.340, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was met, and neither the Veteran nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009). Thus, adjudication of the claims at this time are warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal. See Barr v. Nicholson, 21 Vet. App. 303, 312  (2007). Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. The Merits of the Claims

Increased Ratings

The Veteran is currently seeking entitlement to increased disability ratings for compartment syndrome of the right leg and left leg, status post surgical correction, which was rated as noncompensably disabling prior to July 15, 2015, and as 10 percent disabling from July 15, 2015. This claim was received by VA on January 25, 2010. Accordingly, the rating period on appeal extends from January 25, 2009, one year prior to the date of receipt of the claim, to the present. See 38 C.F.R. § 3.400 (o)(2) (2016). 

Generally, disability ratings are assigned under a schedule for rating disabilities and are based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disabilities have been rated according to Diagnostic Code 8523, under which a noncompensable rating is warranted for mild incomplete paralysis of the nerve, a 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a maximum 30 percent rating is warranted for complete paralysis with dorsal flexion of the foot lost. 38 C.F.R. § 4.71a, Diagnostic Code 8523 (2016).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a , Note at "Diseases of the Peripheral Nerves."

As such, the Board will analyze the evidence of record against the criteria set forth above. Before doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Prior to July 15, 2015

According to the evidence of record, prior to July 15, 2015, the Veteran reported pain and weakness in his legs. However, there is no other indication the Veteran's symptoms worsened in severity beyond this description or that treatment for his bilateral legs addressed increased severity of his disability. 

In May 2012, the Veteran was afforded a VA examination for his peripheral nerve condition where his diagnosis of compartment syndrome of the right leg and left leg was confirmed. However, at that time the Veteran's symptoms did not include constant or intermittent pain, paresthesias or dysesthesias, or numbness in the bilateral lower extremities. There was no evidence of muscle atrophy. The sensory examination revealed normal findings in his lower extremities. The Veteran had a normal gait and stated he used bilateral rocker bottom shoes. The Veteran's sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh and ilio-inguinal nerve of the bilateral lower extremities were all normal. 

As stated above, under Diagnostic Code 8523, a noncompensable disability evaluation is warranted for mild incomplete paralysis of the anterior tibial nerve. A 10 percent disability evaluation requires moderate incomplete paralysis of the anterior tibial nerve. 38 C.F.R. § 4.124a , Diagnostic Codes 8523.

After a review of all the evidence, the Board finds that for the period prior to July 15, 2015, the probative evidence of record demonstrates that the Veteran's compartment syndrome of the right leg and left leg, status post surgical correction, is mild at worst. There is simply no evidence of record that, prior to July 15, 2015, the Veteran's lower extremity disabilities warranted a 10 percent disability evaluation. 

As of July 15, 2015

According to the evidence of record, on July 15, 2015, the Veteran underwent a VA examination for his lower extremity disabilities where he described moderate paresthesias and/or dysesthesias in his left lower extremity and mild numbness in his bilateral lower extremities. He had decreased sensation in his bilateral toes. The Veteran's gait was abnormal with mild steppage of the left due to paresis of his left leg. The nerves on his right lower extremity were all normal but he had moderate incomplete paralysis on the sciatic, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, and anterior crural nerve of his lower left extremity. The Veteran did not use any assistive devices as a normal mode of locomotion. Ultimately, the VA examiner stated the current level of severity of the Veteran's bilateral compartment syndrome was moderate. This level of severity warrants a 10 percent rating under Diagnostic Code 8523.

Additional private and VA treatment records do not indicate findings of increased severity than shown in the July 2015 VA examination.

In examining the frequency, duration, and severity of the Veteran's symptoms, the Board does not find that a disability rating in excess of 10 percent is warranted at any time during the rating period on appeal. Here, the July 2015 VA examiner explicitly classified the Veteran's bilateral lower extremity paralysis as moderate. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). The Board notes that the Veteran's extensive VA treatment records are silent for reports of either complete or incomplete paralysis as due to compartment syndrome of the right leg and left leg, status post surgical correction, to include such relevant symptoms of weakness, tingling, or instability. These records are additionally silent for any treatment that may be indicative of paralysis, such as the use of assistive ambulatory devices. There is no additional evidence of record to contradict these findings, including evidence of more severe paralysis, at any time during the rating period on appeal. As such, the Veteran's VA treatment records provide no basis upon which to grant the claims for increased rating.

As a preponderance of the evidence is against the assignment of compensable disability ratings for the Veteran's compartment syndrome of the right leg and left leg, status post surgical correction, prior to July 15, 2015, or ratings in excess of 10 percent thereafter, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107 (b).

TDIU

The Veteran essentially contends that his service-connected disabilities have rendered him unemployable. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. Timmerman v. Weinberger, 510 F.2d 439, 442  (8th Cir. 1975). The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran. Id.  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider." See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a).

Pursuant to 38 C.F.R. § 4.16 (b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, service connection is in effect for ischemic heart disease (coronary artery disease with stent placement) at a 60 percent disability rating, effective March 16, 2010; carpal tunnel syndrome on the right status post surgery at a 10 percent disability rating, effective July 1, 1998; carpal tunnel syndrome on the left at a 10 percent disability rating, effective October 18, 2001; bilateral hearing loss at a 10 percent disability rating, effective July 15, 2013; tinnitus associated with bilateral hearing loss at a 10 percent disability rating, effective December 20, 2012; compartment syndrome of the left leg, status post surgical correction at a 10 percent disability rating, effective July 15, 2015; and compartment syndrome of the right leg at a 10 percent disability rating, effective July 15, 2015. The Veteran has had a combined disability rating of 70 percent from March 16, 2010.

The Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) as of March 16, 2010. Prior to that date, he did not meet the minimum schedular criteria for TDIU. The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

According to statements from the Veteran, he retired from his occupation as a postal worker in May 2011 due to his service-connected disabilities. He has not been employed since. 

The Veteran provided a thorough vocational assessment conducted by a private vocational expert who, upon review of the Veteran's claims file, determined "it is more likely than not that [the Veteran's] service-connected conditions have precluded him from securing and following a substantially gainful occupation, to include sedentary employment since 2011, when he left the post office. The combination of symptoms caused by his service-connected disabilities result in an inability to attend to basic work functions." 

Based on review of the evidence, the Board finds that the weight of the evidence clearly demonstrates that the Veteran has been unemployed due to his service-connected disabilities. The Board finds that a TDIU is warranted effective June 1, 2011, the earliest date the Board can confirm that the Veteran became unemployed. Prior to that date, although his service-connected disabilities met the minimum criteria for TDIU, the Veteran reported that he was still employed. The lay statements in conjunction with the vocational assessment demonstrate that the Veteran meets the criteria for TDIU. The Board finds these statements and evaluations to be competent and credible evidence that the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, when taken in view of his work history, and overall level of functional impairment. As such, the Board finds that entitlement to TDIU is warranted as of June 1, 2011. 


ORDER

An increased disability rating in excess of 0 percent for compartment syndrome of the left leg, status post surgical correction, prior to July 15, 2015, is denied. 

An increased disability rating in excess of 10 percent for compartment syndrome of the left leg, status post surgical correction, from July 15, 2015, is denied.

An increased disability rating in excess of 0 percent for compartment syndrome of the right leg, status post surgical correction, prior to July 15, 2015, is denied. 

An increased disability rating in excess of 10 percent for compartment syndrome of the right leg, status post surgical correction, from July 15, 2015, is denied.

TDIU is granted effective June 1, 2011, subject to the laws governing the award of monetary benefits.



REMAND

In its May 2016 Memorandum Decision, the Court determined that the Board, in its February 2015 decision, did not discuss the functional effects of the Veteran's hearing loss and whether these effects rendered his hearing loss exceptional in evaluating whether referral for an extraschedular rating was warranted.  In light of the concerns expressed by the Court in the Memorandum Decision, the Board is herein referring the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating for his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to an extraschedular rating for service-connected bilateral hearing loss in accordance with 38 C.F.R. § 3.321 (b).

The response from the Director of Compensation Service must be included in the claims file.

2. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


